Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 9, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144269                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MACATAWA BANK,                                                                                          Brian K. Zahra,
         Plaintiff-Appellant,                                                                                        Justices


  v                                                                SC: 144269
                                                                   COA: 300451
                                                                   Kent CC: 09-010629-CZ
  KURT WIPPERFURTH and JANICE
  WIPPERFURTH,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 8, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 9, 2012                         _________________________________________
           d0502                                                              Clerk